Name: Commission Regulation (EC) No 2603/94 of 26 October 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/12 Official Journal of the European Communities 27. 10 . 94 COMMISSION REGULATION (EC) No 2603m of 26 October 1994 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1886/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as last amended by Regulation (EC) No HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 November 1994. 2313/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 197, 30. 7. 1994, p. 30. (3) OJ No L 328 , 29 . 12. 1993, p. 45. (4) OJ No L 252, 28 . 9 . 1994, p. 3 . 27. 10 . 94 Official Journal of the European Communities No L 276/13 ANNEX to the Commission Regulation of 26 October 1994 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 45 from 7 to 13 November 1994 Week No 46 from 14 to 20 November 1994 Week No 47 from 21 to 27 November 1994 Week No 48 from 28 November to 4 December 1994 0204 30 00 118,740 119,393 120,120 121,928 020441 00 118,740 119,393 120,120 121,928 0204 42 10 83,118 83,575 . 84,084 85,350 0204 42 30 130,614 131,332 132,132 134,121 0204 42 50 154,362 155,211 156,156 158,506 0204 42 90 154,362 155,211 156,156 158,506 0204 43 10 216,107 217,295 218,618 221,909 0204 43 90 216,107 217,295 218,618 221,909 0204 50 51 118,740 119,393 120,120 121,928 0204 50 53 83,118 83,575 84,084 85,350 0204 50 55 130,614 131,332 132,132 134,121 0204 50 59 154,362 155,211 156,156 158,506 0204 50 71 154,362 155,211 156,156 158,506 0204 50 79 216,107 217,295 218,618 221,909 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.